COWART, Judge.
Petitioners seek review by certiorari1 of an interlocutory order compelling production of seven exhibits claimed by the petitioners to be privileged. The exhibits, as described, appear to be materials privileged under the work product doctrine or at least prepared by or for petitioners or their representatives in anticipation of litigation or for trial. The seven exhibits were examined by Clayton Morrison, an expert witness employed by the petitioners. However, it does not affirmatively appear from a reading of Morrison’s deposition that he used information from any of these exhibits to form his opinion testimony. Therefore, the writ is granted and the order compelling production is quashed.
SHARP, J., concurs.
FRANK D. UPCHURCH, Jr., J., dissents without opinion.

. Florida Rules of Appellate Procedure 9.030(b)(2)(A). See also Haddad, Certiorari in Florida, 29 U.Fla.L.Rev. 207, 224 n. 133, et seq. (1977).